             Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 1 of 45




                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


AMERICAN EAGLE OUTFITTERS,                   Civil No. _______________________
INC., a Delaware corporation, and
RETAIL ROYALTY COMPANY,
a Nevada corporation,                        COMPLAINT FOR:

                Plaintiffs,                  (1) FALSE DESIGNATION OF
                                                 ORIGIN/UNFAIR COMPETITION
        v.                                       [15 U.S.C. § 1125(a)];

WALMART, INC., a Delaware                    (2) UNLAWFUL ACTS OR PRACTICES
corporation,                                     [Pa. Unfair Trade Practices and Consumer
                                                 Protection Law § 201-1, et seq.]; and
                Defendant.
                                             (3) COMMON LAW TRADEMARK
                                                 INFRINGEMENT



                                             ELECTRONICALLY FILED

                                             JURY TRIAL DEMANDED



                                       COMPLAINT

        Plaintiffs American Eagle Outfitters, Inc. and Retail Royalty Company (collectively,

“AEO”) file this Complaint against Defendant Walmart, Inc. (“Walmart”) and allege as follows,

upon actual knowledge with respect to themselves and their own acts, and upon information and

belief as to all other matters:

                                  NATURE OF THE CASE

        1.      This is an action for false designation of origin under 15 U.S.C. § 1125(a),

unlawful acts or practices under Pennsylvania Unfair Trade Practices and Consumer Protection

Law § 201-3, and common law trademark infringement and unfair competition.

        2.      Ever since Levi Strauss began making denim pants in the 1870s, stitching has

adorned the back pockets of jeans, serving as a visible and vital element of their branding.
            Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 2 of 45



Consumers and the public, in turn, have come to recognize jeans not just by the name on the

label, but by the design on the back pockets as well. So is the case with the denim jeans put out

by leading clothing retailer AEO, one of the most popular brands of women’s jeans in the U.S.

Since 2003, AEO has sold hundreds of millions of pairs of women’s jeans and bottoms featuring

AEO’s unique, distinctive, and proprietary pocket stitching design (“the AEO Design Mark”)

shown below:




       3.      The AEO Design Mark has long served as one of AEO’s most iconic brand

symbols. In addition to massive sales of more than $7 billion of women’s jeans and bottoms



                                            -2-
            Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 3 of 45



bearing the AEO Design Mark since 2010 alone, AEO has spent many millions on advertising

highlighting the AEO Design Mark and has also featured the AEO Design Mark on its high-

traffic website and social media sites, where millions of consumers have seen or purchased

AEO’s jeans. As a result, the AEO Design Mark has long been a strong, well-known trademark,

instantly identifiable in stores and on the street as indicating genuine AEO jeans.

       4.      The AEO Design Mark and AEO’s reputation now stand threatened by a line of

lower-priced jeans offered by Walmart, the big-box behemoth whose more than 5,000 U.S.

stores and online retail store eclipse even AEO’s 950 plus brick and mortar stores and online

retail store. Rather than create its own design, Walmart knocked off AEO’s:

              AEO Design Mark                       Walmart’s Infringing Pocket Stitch Design




                                             -3-
            Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 4 of 45




(Walmart’s jeans bearing the infringing pocket stitch design shown above are referred to as the

“Infringing Products.”)

       5.      The striking similarity between the AEO Design Mark and Walmart’s design has

serious consequences. It falsely suggests that Walmart’s jeans come from AEO or are sponsored

or approved by AEO. Confusion is not merely likely; it is happening in real time. Actual

confusion has surfaced on social media, with influencers posting Walmart’s infringing pocket

design and their followers noting its similarity to the AEO Design Mark or confusing the two

brands outright. These public expressions of actual confusion are likely just the tip of the

iceberg. Yet despite being placed on express notice of AEO’s trademark rights and objections,

Walmart continues to market, promote, advertise, and sell the Infringing Products.

       6.      Walmart’s unlawful activities, described more fully below, constitute trademark

infringement, false designation or origin, and unfair competition, and have caused and, unless

enjoined, will continue to cause irreparable harm to AEO, the AEO Design Mark, and the

consuming public. AEO accordingly seeks injunctive relief, Walmart’s profits from the sale of

the Infringing Products, AEO’s actual damages, attorney fees, and costs.



                                            -4-
              Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 5 of 45



                                          THE PARTIES

        7.       Plaintiff American Eagle Outfitters, Inc. is a corporation of the State of Delaware

with a principal place of business at 77 Hot Metal Street, Pittsburgh, Pennsylvania 15203.

        8.       Plaintiff Retail Royalty Company is a corporation of the State of Nevada with a

principal place of business at 101 Convention Center Drive, Las Vegas, Nevada 89109. Retail

Royalty Company, a wholly owned subsidiary of Plaintiff American Eagle Outfitters, Inc., is the

owner of AEO’s trademarks, including the AEO Design Mark, and licenses them exclusively to

American Eagle Outfitters, Inc.

        9.       Defendant Walmart, Inc. is a Delaware corporation with a principal place of

business of 702 SW 8th Street, Bentonville, Arkansas 72716.

                                  JURISDICTION AND VENUE

        10.      This action arises under the federal Trademark Act, 15 U.S.C. § 1051, et seq., and

the related law of the State of Pennsylvania. This Court has jurisdiction over the subject matter

of this action pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338(a) and (b). Further, this

Court has supplemental jurisdiction over AEO’s state-law claims pursuant to 28 U.S.C. §1367(a)

because those claims are substantially related to AEO’s federal claims and arise out of the same

operative facts.

        11.      This Court has personal jurisdiction over Walmart and venue is proper in this

District pursuant to 28 U.S.C. § 1391(b) and (c) because Walmart transacts business and sells the

Infringing Products in this District. Venue is also proper because Walmart is subject to personal

jurisdiction in this District.




                                              -5-
             Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 6 of 45



                                  FACTUAL ALLEGATIONS

                         AEO, ITS BUSINESS, AND ITS PRODUCTS

       12.      Founded in 1977, AEO, together with its affiliated companies, designs, markets,

and sells apparel and accessories under the marks AMERICAN EAGLE OUTFITTERS and

AMERICAN EAGLE, among others. AEO is one of the top-ranking apparel brands in the

country, with more than 950 AMERICAN EAGLE OUTFITTERS and 120 AERIE retail stores

across the U.S., and more than 45,000 employees in the U.S. AEO is consistently ranked as a

favorite apparel and denim brand. According to leading industry surveys put out by Piper

Sandler (formerly Piper Jaffray) and NPD Group, AEO ranks as the #1 favorite jeans brand

among consumers 15-25 years old, and the #2 overall favorite apparel brand behind Nike. These

rankings have been recognized in publications such as Los Angeles Times, CNBC, USA Today,

and Business Insider, to name a few.

       13.      AEO’s products are sold in all 50 states and the District of Columbia through its

retail stores and its website, www.ae.com. American Eagle Outfitters, Inc., is headquartered in

Pittsburgh, Pennsylvania, and AEO has more than 50 retail stores in Pennsylvania, including at

least 10 retail stores in Pittsburgh and the surrounding areas.

       14.      AEO is presently the largest women’s jeans brand in the U.S. and has consistently

ranked among the market leaders in that space for years. In 2019 alone, for example, AEO sold

$675 million in women’s jeans and had the largest U.S. market share of women’s jeans among

retailers and among brands. AEO sells more pairs of women’s jeans than any other retailer, and

the AEO brand outsells all other brands of women’s jeans in the U.S.




                                              -6-
             Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 7 of 45



                    AEO’S USE OF THE AEO DESIGN MARK ON ITS
                          WOMEN’S JEANS AND BOTTOMS

       15.      Since at least 2003, AEO has used the AEO Design Mark in commerce in

connection with its women’s jeans. The AEO Design Mark is highly distinctive and uniquely

associated with AEO.




       16.      The stitching design of the AEO Design Mark serves no function other than as

AEO’s brand; it is an arbitrary, inherently distinctive symbol that AEO intended from the outset

to be used as a trademark designating a single source, namely, AEO.

       17.      As shown in the examples below, AEO has for years used the AEO Design Mark

in a variety of colors and washes, including presently on more than 200 different styles, fits, and

assortments of women’s jeans.




                                             -7-
             Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 8 of 45




       18.      In addition to women’s jeans, AEO uses the AEO Design Mark on denim skirts

and denim shorts, as shown below.




                                          -8-
              Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 9 of 45



                      AEO’S SALES UNDER ITS AEO DESIGN MARK

        19.      AEO’s women’s jeans have been the best-selling women’s jeans in the country

for at least the past 3 years. Since 2010 alone, AEO has sold on average in the U.S. more than 23

million units per year of women’s jeans and bottoms bearing the AEO Design Mark. On an

average annual basis, such sales have generated more than $700 million in revenues per year for

the past 10 years, including total revenues of more than $4.8 billion since 2014 alone. Below is a

snapshot of AEO’s sales figures of women’s jeans and bottoms bearing the AEO Design Mark

for the past five years:

                           YEAR           UNITS               SALES
                           2014      18,158,803         $620,710,410
                           2015      20,447,023         $697,893,112
                           2016      21,976,582         $750,066,419
                           2017      24,443,431         $836,627,452
                           2018      25,866,889         $903,826,093
                           2019      29,021,150         $1,001,693,129
                           Total     139,913,878        $4,810,816,615


       AEO’S ADVERTISING AND PROMOTION OF THE AEO DESIGN MARK

        20.      AEO has devoted significant resources over more than 15 years to advertising and

promoting its women’s jeans bearing the AEO Design Mark. Over this period, AEO has spent

many millions of dollars advertising and promoting its women’s jeans, including jeans bearing

the AEO Design Mark, and has consistently emphasized the AEO Design Mark in print

publications, the Internet, direct mailers, billboards, signage, in-store displays, and social media,

among other advertising mediums. AEO’s advertisements and marketing efforts have reached

billions of individual consumers during that time.

        21.      For well over a decade, the AEO Design Mark has been consistently used on

AEO’s website www.ae.com in connection with AEO’s women’s jeans. For example, over this



                                             -9-
         Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 10 of 45



time period, AEO has used the AEO Design Mark in separate product images for all of AEO’s

women’s jeans and in detailed, close-up images for the various styles of women’s jeans that

AEO sells.

       22.    AEO has expressly referred to the AEO Design Mark as its “Signature back

pocket stitch” and has informed consumers that its women’s jeans feature AEO’s “Trademark

stitching on the back pocket.” Shown below are archived and current examples of the uses

described above on AEO’s website over the years.




                                         - 10 -
Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 11 of 45




                          - 11 -
Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 12 of 45




                          - 12 -
Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 13 of 45




                          - 13 -
Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 14 of 45




                          - 14 -
         Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 15 of 45




       23.    The www.ae.com website has received more than 1.2 billion visits over the last

five years alone, with approximately 170 million visits specifically to the “women’s jeans” page

of the AEO website.

       24.    In addition to its website, AEO extensively promotes the AEO Design Mark to

consumers on AEO’s social media pages (e.g., Facebook, Twitter, Instagram, Pinterest),

including to its more than 15.6 million combined followers across its social media outlets. AEO

routinely features the AEO Design Mark in its posts on AEO social media, often emphasized and

called out in prominent, close-up detail as shown in the examples below. Many of AEO’s posts

also include authorized re-posts of unsolicited consumer-generated photographs that feature the

AEO Design Mark.




                                           - 15 -
Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 16 of 45




                          - 16 -
Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 17 of 45




                          - 17 -
          Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 18 of 45




       25.    As shown above, AEO intentionally shows just the back pocket of its women’s

jeans in its social media and other advertising to draw consumer attention to the AEO Design

Mark and to further strengthen that mark as a source identifier for AEO’s women’s jeans.

       26.    In addition to its substantial online promotion, AEO prominently features the

AEO Design Mark on in-store displays, photography, and signage in AEO’s more than 800 U.S.

brick-and-mortar American Eagle retail locations across the country. In just the last five years,




                                           - 18 -
         Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 19 of 45



more than 900 million consumers have visited AEO retail locations. Examples of AEO’s

promotion and use of the AEO Design Mark in its retail locations are shown below.




                                          - 19 -
Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 20 of 45




                          - 20 -
           Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 21 of 45




         27.   Other longstanding brand-building activities for the AEO Design Mark include

print catalogs and direct mail to the public. Examples of AEO’s jeans advertising are shown

below.




                                         - 21 -
Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 22 of 45




                          - 22 -
          Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 23 of 45




       28.     AEO has also promoted the AEO Design Mark on outdoor signage and

advertisements, including billboards in high-traffic public locations such as the famous New

York Times Square, where the vibrant advertisement are themselves the main event, attracting

hundreds of thousands of daily visitors.




                                           - 23 -
Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 24 of 45




                          - 24 -
Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 25 of 45




                          - 25 -
         Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 26 of 45




       29.    AEO has also for many years placed ads on third-party media outlets, including

websites and apps, that feature the AEO Design Mark, including on numerous popular and

highly trafficked websites such as vogue.com, glamour.com, coastalliving.com, bustle.com,

spotify.com, and the snapchat app, among others. AEO’s online advertising has reached

hundreds of millions of consumers and potential consumers. Below are examples of online ads

placed by AEO that prominently feature and call out the AEO Design Mark.




                                         - 26 -
Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 27 of 45




                          - 27 -
          Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 28 of 45




            THE MEDIA AND THE RELEVANT CONSUMING PUBLIC
          HAVE LONG ASSOCIATED THE AEO DESIGN MARK WITH AEO

       30.     Beyond AEO’s marketing and promotional activities discussed above, for years,

AEO’s women’s jeans bearing the AEO Design Mark have received prominent unsolicited and

solicited media attention and publicity in a variety of U.S. print and online media. In particular,

AEO’s jeans bearing the AEO Design Mark have appeared in widely circulated print and online

publications such as Cosmopolitan, Teen Vogue, InStyle, Women’s Health, and AdWeek, among

others, oftentimes in photographs of well-known celebrities donning AEO’s jeans that

prominently display the AEO Design Mark. In addition, AEO’s jeans bearing the AEO Design

Mark have been advertised and promoted by third-party social media “influencers,” i.e., third

parties with a high volume of social media followers that review, discuss, or promote others’

products and services on their respective social media accounts. Such promotion in third-party

media, examples of which are shown below, substantially increases the exposure of the AEO

Design Mark.




                                            - 28 -
Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 29 of 45




                          - 29 -
Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 30 of 45




                          - 30 -
          Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 31 of 45




       31.     Consumers recognize the AEO Design Mark as a distinctive source identifier of

AEO’s women’s jeans as shown below by the following representative consumer comments on a

variety of online forums:

         "   “Though I can’t be sure of the exact style short Kelsea is wearing from this limited
             view, the back pocket design confirms these are by American Eagle.”

         "   “Sporting a full-on denim ensemble, Kendall Jenner’s jeans sported the familiar
             American Eagle stitching on the back pocket. Spotting the trademark, fans soon
             logged on to the AE website and discovered that the jeans weren’t the only item she
             purchased from them.”

         "   “The pockets design on American Eagle is distinctive and you won't be fooling
             anyone . . .”

                                           - 31 -
         Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 32 of 45




         "   “the[] particular pocket design that gives away the brand . . .”

         "   “the back pocket design is clearly an only American Eagle thing . . .”

         "   “But I too dislike the AE pocket logo – too distinct”

         "   “the back pocket embroidery is both well-known and noticeable. . .”

         "   “American Eagle uses distinctive stitching patterns on the back pockets of its jeans.
             On men's denim, the pattern is located toward the bottom of the pocket, while on
             women's denim, the stitching is thicker and the pattern is different.”

       32.    As a result of AEO’s long, extensive, and exclusive use of the AEO Design Mark,

and AEO’s significant sales, promotion, advertising, third-party attention, and commercial

success under the mark, the AEO Design Mark, in addition to being an inherently distinctive

source indicator, long ago acquired secondary meaning and is a well-known, commercially

strong mark. U.S. consumers of women’s jeans uniquely associate the AEO Design Mark with

AEO and recognize AEO as the source of products bearing the distinctive AEO Design Mark.

                           WALMART’S INFRINGEMENT OF
                         THE DISTINCTIVE AEO DESIGN MARK

       33.    Long after AEO began using and acquired trademark rights in its well-known

AEO Design Mark, Walmart began selling a private label line of women’s jeans through its

website www.walmart.com and at Walmart retail stores that feature the pocket stitching design

shown below (the “Infringing Design”).




                                            - 32 -
          Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 33 of 45




       34.     As shown in the images below, Walmart’s Infringing Design is strikingly similar

to the AEO Design Mark when compared side by side. When encountered at separate times, as

most shoppers likely will do in the marketplace, the two designs are indistinguishable.

                      AEO Design Mark                    Walmart’s Infringing
                                                         Pocket Stitch Design




                                            - 33 -
         Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 34 of 45




       35.    Walmart prominently features the Infringing Design on its women’s jeans and on

its website at www.walmart.com, including as separate, detailed product images for its women’s

jeans as shown in the examples below.




                                          - 34 -
         Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 35 of 45




      36.    Walmart uses the Infringing Design to identify, advertise, promote, and sell its

women’s jeans.


                                        - 35 -
          Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 36 of 45



       37.      Walmart adopted the Infringing Design well after AEO began using and acquired

trademark rights in the AEO Design Mark, and long after AEO established itself as a market

leader in the U.S. women’s jeans market.

       38.      Walmart’s use of the Infringing Design on women’s jeans falsely suggests and is

likely to create the mistaken impression that AEO is the source of Walmart’s Infringing

Products, that AEO is owned by or controlled by Walmart, that AEO has approved Walmart’s

Infringing Products, that AEO has licensed its Design Mark for use on the Infringing Products,

and/or that Walmart is otherwise affiliated with or connected with AEO or AEO’s products.

Indeed, the likelihood of confusion is exacerbated because Walmart also carries some genuine

AEO products.

       39.      In fact, consumers have already been confused and deceived into believing that

Walmart’s Infringing Products are made by, sponsored by, connected to, licensed by, or

otherwise associated with AEO. Below is a chart of representative comments and questions

reflecting such confusion and deception.




                                           - 36 -
 Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 37 of 45



                         January 25, 2020
@jamiewaldow - New Walmart top. Walmart Time and Tru jeans. Target boots.




                          January 28, 2020
@jamiewaldow - Walmart top and Walmart jeans. More info on my YouTube




                               - 37 -
          Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 38 of 45




                                    February 10, 2020
                         @gracemarie97 – Walmart clothing haul pt. 2!




                     WALMART IGNORES AEO’S OBJECTIONS TO
                       WALMART’S WRONGFUL CONDUCT

       40.     On February 10, 2020, AEO sent Walmart a letter in which AEO detailed AEO’s

rights in the AEO Design Mark and objected to Walmart’s use of the Infringing Design in

connection with Walmart’s “Time and Tru” women’s jeans. In response, Walmart claimed to

“not have enough information regarding [AEO’s] legal claim,” even though AEO had identified

both the AEO Design Mark and Walmart’s Infringing Products. Rather than addressing AEO’s

serious claim and concerns, Walmart told AEO to “submit all claims through [Walmart’s] online

intellectual property reporting form.”

       41.     AEO repeated its objections several times. Refusing to take responsibility,

Walmart gave AEO the contact information for another company, the manufacturer that Walmart

claimed had supplied the Infringing Products.



                                           - 38 -
            Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 39 of 45



          42.   On February 27, 2020, AEO received a letter from counsel representing

Walmart’s supplier, in which Walmart’s supplier refused to discontinue using the Infringing

Design. Walmart never provided a substantive response to AEO’s objections and Walmart

continues to promote and sell the Infringing Products bearing the Infringing Design under

Walmart’s “Time and Tru” brand on Walmart’s website and in its hundreds of Walmart stores

across the country.

          43.   At the time Walmart selected, adopted, approved, and began use of the Infringing

Design, Walmart knew or should have known of AEO’s prior use and rights in the AEO Design

Mark for its women’s jeans. By commencing use of the Infringing Design despite such

knowledge, Walmart acted in bad faith to take advantage of the reputation and goodwill of AEO

and the AEO Design Mark.

          44.   Walmart’s continued use, advertisement, promotion, and offering of women’s

jeans featuring the Infringing Design demonstrate that Walmart willfully intended and intends to

trade upon the goodwill of AEO and the AEO Design Mark and/or recklessly disregarded AEO’s

rights.

          45.   Walmart’s use of the Infringing Design falsely suggests and is likely to create the

mistaken impression that Walmart is a part of AEO, that AEO sponsors or endorses Walmart or

Walmart’s products or licensed those products, and/or that Walmart is otherwise affiliated with

or connected with AEO or AEO’s products.

                            INJURY TO AEO AND THE PUBLIC

          46.   Walmart’s actions with respect to the Infringing Design have damaged and

irreparably injured and, if permitted to continue, will further damage and irreparably injure AEO,

the AEO Design Mark, and AEO’s reputation and goodwill associated with the AEO Design




                                            - 39 -
          Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 40 of 45



Mark. Walmart’s actions also damage the public’s interest in being free from confusion as to the

source, sponsorship, and/or affiliation of Walmart’s and AEO’s products.

       47.     Walmart’s use of the Infringing Design is likely to cause confusion, mistake, or

deception as to the source or origin of Walmart’s products and commercial activities, and is

likely to falsely suggest a sponsorship, connection, license, or association of Walmart and/or its

products with AEO and/or AEO’s products.

       48.     Walmart knew or should have known of AEO’s prior rights in the AEO Design

Mark before adopting and using the Infringing Design, and thus Walmart has acted willfully with

respect to AEO’s prior trademark rights.

       49.     AEO has no adequate remedy at law.

                              FIRST CLAIM FOR RELIEF
                               False Designation of Origin,
                  and Unfair Competition Under Section 43(a)(1)(A) of the
                          Lanham Act, 15 U.S.C. § 1125(a)(1)(A)

       50.     AEO repeats and realleges each and every allegation set forth above.

       51.     AEO’s AEO Design Mark is inherently distinctive and acquired distinctiveness

before Walmart’s use of the Infringing Design by virtue of AEO’s long, extensive, and exclusive

use of the AEO Design Mark, and its significant sales, promotion, advertising, third-party

attention, and commercial success under the mark, and relevant consumers recognize AEO as the

source of products bearing the distinctive AEO Design Mark.

       52.     Walmart’s use of the Infringing Design, as described above, is likely to cause

confusion, mistake, or deception as to the origin, sponsorship, or approval of Walmart’s products

and commercial activities, and thus constitutes false designation of origin and unfair competition

with respect to the AEO Design Mark, in violation of Section 43(a)(1)(A) of the Lanham Act, 15

U.S.C. § 1125(a)(1)(A).


                                           - 40 -
          Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 41 of 45



       53.      The actions of Walmart described above have at all times relevant to this action

been willful.

       54.      As a direct and proximate result of the actions of Walmart as alleged above, AEO

has been and will continue to be damaged and irreparably harmed.

       55.      AEO has no adequate remedy at law.

                              SECOND CLAIM FOR RELIEF
                              Unlawful Acts or Practices Under
                    Unfair Trade Practices and Consumer Protection Law,
                            73 PA. CONS. STAT. § 201-1, et seq.

       56.      AEO repeats and realleges each and every allegation set forth above.

       57.      Pennsylvania Unfair Trade Practices and Consumer Protection Law, 73 PA.

CONS. STAT. § 201-1, et seq., prohibits unfair methods of competition and unfair or deceptive

acts or practices in the conduct of any trade or commerce.

       58.      Walmart’s use of the Infringing Design, as described above, is causing a

likelihood of confusion or of misunderstanding as to the source, sponsorship, approval or

certification of goods or services, and as to affiliation, connection or association with, or

certification by, AEO.

       59.      Walmart’s use of the Infringing Design, as described above, constitutes unfair

methods of competition and unfair deceptive acts or practices in violation of the Pennsylvania

Unfair Trade Practices and Consumer Protection Law § 201-3.

       60.      The actions of Walmart described above have at all times relevant to this action

been willful and, upon information and belief, Walmart intends to continue its unlawful, unfair,

and deceptive activities unless restrained by this Court.

       61.      As a direct and proximate result of the actions of Walmart as alleged above,

Walmart has caused and is causing actual harm to AEO, including the loss of money and


                                             - 41 -
            Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 42 of 45



property. In addition, as a direct and proximate result of the actions of Walmart as alleged above,

AEO has been and will continue to be irreparably harmed.

       62.      AEO has no adequate remedy at law.

                              THIRD CLAIM FOR RELIEF
                        Common Law Trademark Infringement, Unfair
                            Competition, and Misappropriation

       63.      AEO repeats and realleges each and every allegation set forth above.

       64.      Walmart’s use of the Infringing Design, as described above, constitutes common

law trademark infringement, unfair competition, and misappropriation of AEO’s goodwill under

the common law of Pennsylvania.

       65.      The actions of Walmart described above have at all times relevant to this action

been willful.

       66.      As a direct and proximate result of the actions of Walmart alleged above, AEO

has been and will continue to be damaged and irreparably harmed.

       67.      AEO has no adequate remedy at law.

                                     PRAYER FOR RELIEF

       WHEREFORE, AEO prays that this Court enter judgment in its favor on each and every

claim for relief set forth above and award it relief including, but not limited to, the following:

       A.       An Order declaring that Walmart’s use of the Infringing Design infringes the

AEO Design Mark and constitutes trademark infringement, false designation of origin, unfair

competition, and unfair or deceptive acts or practices under federal, state, and/or common law, as

detailed above;

       B.       An injunction permanently enjoining Walmart and its employees, officers,

directors, principals, parents, subsidiaries, affiliates, related companies, and all persons in active




                                             - 42 -
             Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 43 of 45



concert or participation with any of them:

                1.     From using, displaying, advertising, promoting, and registering the

        Infringing Design in any form, including but not limited to in connection with any other

        wording or designs, and from using any other marks, logos, designs, designations, or

        indicators that are confusingly similar to the AEO Design Mark, in any unauthorized

        manner including, but not limited to, use on or in connection with any products, including

        without limitation Walmart’s jeans, Walmart’s website(s), any other websites or online

        platforms including social media and apps, and promotional and advertising materials;

                2.     From representing by any means whatsoever, directly or indirectly, that

        Walmart, any products or services offered by Walmart, or any activities undertaken by

        Walmart, are associated or connected in any way with AEO, including, but not limited to,

        using the Infringing Design, or confusingly similar designs, logos, or marks; and

                3.     From instructing, assisting, aiding, or abetting any other person or

        business entity in engaging or in performing any of the activities referred to in

        subparagraphs B.1 through B.2 above.

        C.      An Order directing Walmart to immediately destroy or permanently remove, as

applicable, the Infringing Design and the Infringing Products from all retail stores, websites

(including but not limited to Walmart’s www.walmart.com website), third-party websites

(including but not limited to Walmart’s social media pages on Facebook, Twitter, and any other

social media platforms), advertising, promotional materials, posters, displays, brochures,

catalogs, newsletters, and any other materials and things that bear or display the Infringing

Design, or any other designs, logos, or marks that are confusingly similar to the AEO Design

Mark;




                                             - 43 -
            Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 44 of 45



       D.      An Order directing Walmart to immediately cancel all placements of any

advertisements and listings in any media or format bearing or displaying the Infringing Design,

or any other designs, logos, or marks that are confusingly similar to the AEO Design Mark;

       E.      An Order requiring Walmart to pay AEO the cost for corrective advertising and/or

to engage in corrective advertising in a manner directed by the Court;

       F.      An Order directing Walmart to file with this Court and serve on AEO’s attorneys,

within thirty (30) days after the date of entry of any injunction, a report in writing and under oath

setting forth in detail the manner and form in which it has complied with the injunction;

       G.      An Order requiring Walmart to account for and pay to AEO any and all profits

arising from the foregoing acts of infringement, false designation of origin, and unfair

competition, and increasing such profits for payment to AEO in accordance with 15 U.S.C.

§ 1117 and other applicable statutes and laws;

       H.      An Order requiring Walmart to pay AEO compensatory damages in an amount as

yet undetermined caused by the foregoing acts of false designation of origin and unfair

competition;

       I.      An Order requiring Walmart to account for and pay to AEO any and all profits

arising from the foregoing acts of unfair competition and unfair or deceptive acts or practices

under Pa. Unfair Trade Practices and Consumer Protection Law § 201-4.1;

       J.      An Order requiring Walmart to pay AEO’s costs and attorney fees in this action

pursuant to 15 U.S.C. § 1117, and other applicable statutes and laws; and

       K.      Other relief as the Court may deem appropriate.




                                             - 44 -
              Case 2:05-mc-02025 Document 414 Filed 03/24/20 Page 45 of 45



                                         JURY DEMAND

        Pursuant to Fed. R. Civ. P. 38, Plaintiffs respectfully demand a trial by jury for all claims

so triable.



Dated: March 24, 2020
                                                  /s/ Thomas M. Pohl
                                                  Thomas M. Pohl (Pa. I.D. No. 208080)
                                                  BURNS WHITE LLC
                                                  Burns White Center
                                                  48 26th Street
                                                  Pittsburgh, PA 15222
                                                  Tel.:     (412) 995-3000
                                                  Fax:      (412) 995-3300
                                                  Email: tmpohl@burnswhite.com

                                                  Stephanie H. Bald (pro hac vice pending)
                                                  Robert D. Litowitz (pro hac vice pending)
                                                  Jason M. Joyal (pro hac vice pending)
                                                  KELLY IP, LLP
                                                  1300 19th Street, N.W., Suite 300
                                                  Washington, D.C 20036
                                                  Tel.:    (202) 808-3570
                                                  Fax:     (202) 354-5232
                                                  Email: stephanie.bald@kelly-ip.com
                                                           rob.litowitz@kelly-ip.com
                                                           jason.joyal@kelly-ip.com

                                                  Counsel for Plaintiffs
                                                  American Eagle Outfitters, Inc. and
                                                  Retail Royalty Company




                                             - 45 -
